IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 95-60042
                        Conference Calendar
                         __________________

DONALD MALLARD,

                                       Plaintiff-Appellant,

versus

ANN L. LEE, BENNIE PRICE
and EDDIE M. LUCAS, Commissioner,
Mississippi Department of
Corrections,

                                       Defendants-Appellees.

                          - - - - - - - - - -
            Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 4:93-CV-183-B-D
                          - - - - - - - - - -
                             March 21, 1995


Before GARWOOD, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Mallard, an inmate of the Mississippi Department of

Corrections, appeals the district court's dismissal of his pro se

and in forma pauperis (IFP) civil rights complaint as res

judicata.   In the complaint, Mallard alleged that prison

officials violated his constitutional rights by changing his

housing assignment and refusing to readmit him to a prison


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the Court has determined
that this opinion should not be published.
                              No. 95-60042
                                   -2-


educational program.   Mallard acknowledges that he filed two

previous state court actions asserting the same factual matter as

alleged in the instant complaint, and that in both actions he

sought only the return to his former housing assignment and to

the prison educational program.

      A complaint filed IFP can be dismissed by the district court

sua sponte if the complaint is frivolous.    28 U.S.C. § 1915(d).

A complaint is "`frivolous where it lacks an arguable basis

either in law or in fact.'"     Denton v. Hernandez, 112 S. Ct.
1728, 1733, (1992)(quoting Neitzke v. Williams, 490 U.S. 319, 325

(1989)).   We review a § 1915(d) dismissal for abuse of

discretion.    Denton, 112 S. Ct. at 1734.

           For a prior judgment to bar an action on the
           basis of res judicata, the parties must be
           identical in both suits, the prior judgment
           must have been rendered by a court of
           competent jurisdiction, there must have been
           a final judgment on the merits, and the same
           cause of action must be involved in both
           cases.

Nilsen v. City of Moss Point, 701 F.2d 556, 559 (5th Cir. 1983)

(en banc).    Res judicata bars all claims that were or could have

been advanced in support of the cause of action on the occasion

of its former adjudication, not merely those that were

adjudicated.    Id. at 560.   One who has a choice of more than one

remedy for a given wrong may not assert them serially, in

successive actions, but must advance all at once on pain of bar.

Id.

      In the present case, the parties are identical in both

lawsuits, and the prior judgment, which was on the merits, was
                           No. 95-60042
                                -3-


rendered by a court of competent jurisdiction.     The state court

judgment is given the same res judicata effect in federal court

that it would have under Mississippi law.     See Hogue v. Royse

City, Tex., 939 F.2d 1249, 1252 (5th Cir. 1991).    The res

judicata rules under Mississippi law are the same as those

followed by this court.   See Riley v. Moreland, 537 So. 2d 1348,

1353 (Miss. 1989).

     Regarding the requirement that the two actions involve the

same cause of action, this court has adopted a transactional test

wherein the critical issue is not the relief requested or the

theory asserted but whether the plaintiff bases the two actions

on the same nucleus of operative facts.     Agrilectric Power

Partners, Ltd. v. General Elec. Co., 20 F.3d 663, 664 (5th Cir.

1994).   Thus, the fact that Mallard sought monetary relief in the

instant § 1983 action and did not in the state action does not

bar application of the doctrine of res judicata.     See Nilsen, 701
F.2d at 559.   The judgment of the district court is AFFIRMED.